In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1632 
FERNANDO DELATORRE, 
                                                 Petitioner‐Appellant, 

                                   v. 

UNITED STATES OF AMERICA, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 13 C 1355 — Ruben Castillo, Chief Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 28, 2016 — DECIDED FEBRUARY 3, 2017 
                ____________________ 

   Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
    KANNE, Circuit Judge. A jury convicted Fernando Delator‐
re of several felonies. He was sentenced to life in prison, and 
his  conviction  and  sentence  were  affirmed  on  appeal.  He 
then  filed  a  motion  to  vacate,  set  aside,  or  correct  his  sen‐
tence, arguing that (1) the prosecutor committed misconduct 
by reneging on a promise to provide him with a plea agree‐
ment and (2) his pretrial counsel’s performance was constitu‐
2                                                       No. 15‐1632 

tionally  ineffective.  The  district  court  rejected  these  claims 
and denied his collateral motion.  
    Because  Delatorre  failed  to  raise  the  prosecutorial‐
misconduct claim in the district court or on direct appeal, we 
hold that this claim has been procedurally defaulted. We fur‐
ther  hold  that  Delatorre  has  failed  to  meet  the  cause‐and‐
prejudice  standard  necessary  to  overcome  procedural  de‐
fault.  We  therefore  do  not  address  the  merits  of  that  claim. 
Finally, because Delatorre’s pretrial counsel was not deficient 
and because Delatorre suffered no prejudice as a result of his 
counsel’s  performance,  we  reject  his  claim  of  ineffective  as‐
sistance of counsel.  
                         I. BACKGROUND 
    Delatorre was a member of the Insane Deuces street gang 
in  Aurora,  Illinois.  In  2002,  state  and  federal  authorities—
assisted by Delatorre’s fellow gang member Orlando Rivera, 
who had agreed to serve as a confidential informant—began 
investigating  the  gang.  Rivera  worked  with  the  authorities 
and  recorded  several  meetings  and  conversations  between 
active  members  of  the  gang,  including  Delatorre.  Through 
these  recordings,  Rivera  produced  evidence  of  the  gang 
members’  many  crimes,  including  at  least  four  murders, 
eleven attempted murders, two solicitations to commit mur‐
der, several shootings, and numerous drug offenses.  
   On  January 31,  2003,  Delatorre  was  arrested for his con‐
nections to these crimes. Shortly after his arrest, he confessed 
to his involvement in at least three of the murders. In 2006, 
Delatorre and fifteen other gang members were indicted on 
racketeering  and  other  related  charges.  The  district  court 
then divided the sixteen defendants into two groups for trial. 
No. 15‐1632                                                                      3

Delatorre was tried with other gang leaders. A jury convict‐
ed  him  of  (1)  engaging  in  racketeering  conspiracy;  (2)  mur‐
der  in  aid  of  racketeering  activity;  (3)  conspiracy  to  distrib‐
ute  a  controlled  substance;  (4)  assault  with  a  dangerous 
weapon  in  aid  of  racketeering  activity;  (5)  distribution  of 
crack cocaine; and (6) possession of a firearm with an oblite‐
rated serial number. He was sentenced to life in prison.   
    Delatorre and his codefendants raised several arguments 
on appeal. We rejected each of those arguments in two sepa‐
rate  opinions.  See  United  States  v.  Benabe,  654  F.3d  753  (7th 
Cir. 2011); United States v. Benabe, 436 Fed. App’x 639 (7th Cir. 
2011). Delatorre then filed a petition for a writ of certiorari in 
the  Supreme  Court.  On  February  21,  2012,  the  Supreme 
Court denied that petition.  
   On  February  6,  2013,  Delatorre  moved  to  vacate,  set 
aside, or correct his sentence pursuant to 28 U.S.C. § 2255 in 
the  Northern  District  of  Illinois.  In  that  motion,  he  argued 
that  (1)  the  prosecutor  committed  misconduct  by  reneging 
on a promise to provide a plea agreement and (2) his pretrial 
counsel was constitutionally ineffective.1 
    Delatorre  based  his  prosecutorial‐misconduct  and  inef‐
fective‐assistance‐of‐counsel  claims  on  events  associated 
with his cooperation with the government beginning in Feb‐
ruary of 2003, shortly after his arrest. At that time, he partic‐
ipated in eight to ten proffer sessions with the United States 

                                                 
1  In  his  § 2255  motion,  Delatorre  also  argued  that  his  Sixth  and  Eighth 

Amendment rights had been violated. Because we issued a certificate of 
appealability  only  as  to  the  prosecutorial‐misconduct  and  ineffective‐
assistance‐of‐counsel claims, we do not address these additional claims.  
4                                                        No. 15‐1632 

Attorney’s  Office.  A  proffer  letter,  which  Delatorre  and  the 
prosecutor  both  signed,  outlined  the  cooperation  arrange‐
ment. In exchange for his cooperation and truthful testimony 
both during the proffer sessions and at subsequent court ap‐
pearances,  the  government  agreed  not  to  use  “anything  re‐
lated  to  the  government  by  [Delatorre  or  his  attorney]  dur‐
ing  the  proffer”  in  any  subsequent  criminal  proceedings 
filed  against  Delatorre.  (R.  1  at  34.)  The  letter  further  ex‐
plained that it “embodie[d] the entirety of the agreement to 
make a proffer … . No other promise or agreement exist[ed] 
between  [Delatorre]  and  [the  government]  regarding  the 
proffer.” (R. 1 at 35.)  
     At  one  of  the  later  proffer  sessions,  Delatorre  asked  the 
prosecutor how much time he was “eventually going to have 
to  serve[.]”  (R.  1  at  12.)  The  prosecutor  responded  “A  long 
time.”  (R.  1  at  12.)  Unsatisfied  with  this  answer,  Delatorre 
repeated  his  request.  The  prosecutor  responded  “A  long 
time, you were involved in too much.” (R. 1 at 13.) Delatorre 
then  asked  the  prosecutor  “exactly  how  long”  he  would 
have to serve, and the prosecutor responded “You will serve 
25–30  years.”  (R.  1  at  13.)  The  prosecutor  further  explained 
that he intended to provide Delatorre with a plea agreement 
if he continued to cooperate, but that he would have to serve 
at  least  twenty‐five  to  thirty  years  because  the  government 
“h[eld] all the cards.” (R. 1 at 13.)   
    After  completing  these  proffer  sessions,  Delatorre  re‐
quested  a  formal  plea  agreement  that  included  the  twenty‐
five  to  thirty  year  term.  The  prosecutor  “made  it  very  clear 
that  at  that  point  he  could  not  provide  [Delatorre]  with  a 
plea  or  anything  in  writing  and  would  not  with  respect  to 
the 25–30 year offer.” (R. 1 at 13.) Instead, the prosecutor in‐
No. 15‐1632                                                           5

structed  Delatorre  to  “continue  cooperating,  take  a  leap  of 
faith,  and  play  ball.”  (R.  1  at  13.)  Delatorre  then  testified 
twice before a grand jury without a plea agreement. 
     Because the government continued to refuse to give Dela‐
torre  a plea  deal,  he  stopped “playing  ball” shortly thereaf‐
ter. Despite repeated efforts by his attorney—Fred Morelli—
to  encourage  him  “in  the  strongest  possible  terms”  to  con‐
tinue  cooperating,  Delatorre  refused  to  appear  before  the 
grand jury a third time to complete his testimony. (R. 1 at 36, 
38.) Morelli then explained that Delatorre’s continued refusal 
to  cooperate  would  likely  “result  in  [his]  indictment  on,  at 
the least, the federal case for which [he was] arrested and for 
either two or three murders.” (R. 1 at 36.) Morelli further ex‐
plained to Delatorre that a jury would likely convict him of 
at least one of those murders, and that if convicted, he would 
almost  certainly  be  sentenced  to  life  in  prison,  or  worse,  be 
eligible for the death penalty. Nonetheless, Delatorre refused 
to  cooperate  with  the  government  and  had  no  further  con‐
tact  with  Morelli,  who  soon  withdrew  his  representation. 
Because he ceased his cooperation, Delatorre never received 
a plea agreement.  
    In his § 2255 motion filed with the district court, Delator‐
re alleged that the prosecutor promised to provide him with 
a plea agreement that included a recommended sentence of 
twenty‐five to thirty years. He thus argued that the prosecu‐
tor committed misconduct by reneging on that promise and 
failing to provide him with a plea deal. In the same vein, De‐
latorre  also  argued  that Morelli’s failure to  secure the alleg‐
edly agreed‐upon plea agreement amounted to constitution‐
ally  ineffective  assistance  of  counsel.  The  district  court  re‐
jected  those  arguments  and  denied  his  motion.  Delatorre 
6                                                                  No. 15‐1632 

then  filed  a  motion  for  reconsideration,  which  the  district 
court also denied. This appeal followed. 
                                           II. ANALYSIS 
     On appeal, Delatorre reasserts his two arguments related 
to  the  prosecutor’s  alleged  breach  of  a  promise  to  provide 
him  with a  plea agreement. We review  a district court’s de‐
nial  of  a  § 2255  motion  de  novo  as  to  issues  of  law.  Blake  v. 
United States, 723 F.3d 870, 879 (7th Cir. 2013). We review the 
district  court’s  factual  findings  for  clear  error.  Id.  We  begin 
with the prosecutorial‐misconduct claim and then turn to the 
ineffective‐assistance‐of‐counsel claim.   
      A. Prosecutorial‐Misconduct Claim 
    Delatorre first argues that the prosecutor committed mis‐
conduct  when  he  reneged  on  his  promise  to  provide  a  plea 
agreement. But Delatorre did not raise this claim in the dis‐
trict  court  at  trial  or  on his direct  appeal.  Instead, he  raised 
this claim for the first time on collateral review in his § 2255 
motion. Any claim that could have been raised originally in 
the trial court and then on direct appeal that is raised for the 
first time on collateral review is procedurally defaulted. Hale 
v. United States, 710 F.3d 711, 713–14 (7th Cir. 2013) (holding 
that a claim that was not raised in the trial court or on direct 
appeal  was  “doubly  defaulted”  on  collateral  review).  Thus, 
Delatorre’s  prosecutorial‐misconduct  claim  is  procedurally 
defaulted.2  

                                                 
2 The district court did not consider procedural default, and it is unclear 

from  the  record  whether  the  government  ever  made  this  argument  be‐
fore  this  appeal.  As  we  noted  in  Doe  v.  United  States,  the  government’s 
failure to raise a procedural‐default argument in the district court might 
                                                                       (continued…) 
No. 15‐1632                                                                                               7

    Procedurally defaulted constitutional claims are not con‐
sidered  on  collateral  review  unless  the  petitioner  shows  ei‐
ther  (1)  actual innocence or (2) cause  and prejudice.  Bousley 
v. United States, 523 U.S. 614, 622 (1998). Delatorre makes no 
argument  for  actual  innocence.  We  therefore  restrict  our 
analysis  to  the  cause‐and‐prejudice  standard.  See  McCoy  v. 
United  States,  815  F.3d  292,  295  (7th  Cir.  2016).  To  excuse  a 
procedural default for cause and prejudice, a petitioner must 
demonstrate  both  (1)  good  cause  for  his  failure  to  raise  the 
defaulted claim before collateral review and (2) actual preju‐
dice  stemming  from  the  violations  alleged  in  the  defaulted 
claim. Theodorou v. United States, 887 F.2d 1336, 1340 (7th Cir. 
1989).  
    To  establish  “cause,”  Delatorre  argues  that  he  was  una‐
ware  during  his  trial  and  on  direct  appeal  that  the  govern‐
ment’s  failure  to  offer  a  plea  agreement,  as  allegedly  prom‐
ised,  amounted  to  a  constitutional  violation.  He  does  not  ar‐
gue, however, that he was unaware of any of the facts giving 
rise  to  that  potential  claim.  In  fact,  he  knew  before  his  trial 

                                                                                                             
(…continued) 
result  in  a  waiver  of  that  argument.  51  F.3d 693, 698–99  (7th  Cir.  1995). 
We need not consider that issue here, however, because Delatorre never 
argued that the government waived its procedural‐default argument. Id. 
at  699.  In  fact,  like  the  defendant  in Doe,  Delatorre “devote[d] a  signifi‐
cant portion of the reply brief establishing ‘cause’ for the default.” Id. We 
think that “[i]t is apparent, then, that [Delatorre] has conceded the gov‐
ernment’s assertion of procedural default (or, at the risk of being tedious, 
waived any  argument  that  the  government  waived its  defense  of waiv‐
er).” Id. It also doesn’t matter that the district court did not consider pro‐
cedural default: “We may affirm on any basis fairly presented in the rec‐
ord.” Figgs v. Dawson, 829 F.3d 895, 902 (7th Cir. 2016).   
8                                                        No. 15‐1632 

even  began  that  the  government  allegedly  promised  him  a 
plea  agreement  and  that  he  was  never  presented  with  that 
plea agreement: he was thus aware of all of the facts giving 
rise to the alleged violation. Nothing occurred after his trial 
or  direct  appeal  that  altered  his  potential  claim.  Thus,  the 
proper  time  to  raise  that  argument  was  at  the  district  court 
before he was convicted and then again on direct appeal, not 
for the first time on collateral review. The fact that Delatorre 
may  have  been  subjectively  unaware  of  the  constitutional 
ramifications  of  the  government’s  inaction  is  not  sufficient 
“cause”  justifying  a  procedural  default.  See  id.  at  1340–41 
(holding that a defendant who  was aware of all of the facts 
giving rise to the claimed constitutional violation before sen‐
tencing  could  not  establish  “cause”  for  his  procedural  de‐
fault).  
     Delatorre  also  argues  that  his  prosecutorial‐misconduct 
claim—like most claims of ineffective assistance of counsel—
is  so  inextricably  linked  to  extrinsic  evidence  that  it  could 
not  have  been  properly  considered  on  direct  appeal.  He  ar‐
gues  that  this  also  provides  “cause”  for  his  procedural  de‐
fault. We disagree. 
     Delatorre  is  correct  that  “[a]  reviewing  court  on  direct 
appeal  is  limited  to  the  record  of  trial  and  cannot  consider 
any  extrinsic  evidence.”  Galbraith  v.  United  States,  313  F.3d 
1001, 1007 (7th Cir. 2002). A claim of ineffective assistance of 
counsel  requires  a  defendant  to  prove  that  his  counsel  per‐
formed deficiently and that this deficiency caused him prej‐
udice.  See  Strickland  v.  Washington,  466  U.S.  668,  687  (1984). 
“The  evidence  introduced  at  trial  [in  the  case  giving  rise  to 
the claim of ineffective assistance], however, will be devoted 
to  issues  of  guilt  or  innocence,  and  the  resulting  record  in 
No. 15‐1632                                                           9

many cases will not disclose the facts necessary to decide ei‐
ther  prong  of  the  Strickland  analysis.”  Massaro  v.  United 
States, 538 U.S. 500, 505 (2003). Thus, claims of ineffective as‐
sistance,  by  their  very  nature,  are  almost  “invariably 
doom[ed]” on direct review because they often require aug‐
mentation  of the record  with extrinsic  evidence, which can‐
not  be  considered.  United  States  v.  Gilliam, 255  F.3d  428,  437 
(7th Cir. 2001) (quoting United States v. Godwin, 202 F.3d 969, 
973 (7th Cir. 2000)). We thus permit these claims, in most in‐
stances,  to  be  raised  for  the  first  time  on  collateral  review. 
United States v. Flores, 739 F.3d 337, 341 (7th Cir. 2014) (citing 
Massaro, 538 U.S. 500).  
    Delatorre’s  prosecutorial‐misconduct  claim,  on  the  other 
hand,  does  not,  by  its  very  nature,  require  augmentation  of 
the record. The only reason extrinsic evidence is required to 
prove his claim is because he failed to raise this claim in the 
district court in the first place. Had he raised this claim at the 
proper time—in the district court before he was convicted—
his  evidence  supporting  that  claim  would  have  been  in  the 
trial  record  and  could  have  been  considered  on  direct  ap‐
peal.  His  prosecutorial‐misconduct  claim  is  not  akin  to  an 
ineffective‐assistance‐of‐counsel claim in this regard, and we 
refuse to reward Delatorre for his creation of an evidentiary 
issue.  
    Because Delatorre has provided no plausible “cause” for 
his failure to raise his prosecutorial‐misconduct claim before 
collateral review, we decline to excuse the procedural default 
and do not address the merits of that claim. 
                                 
10                                                        No. 15‐1632 

      B. Ineffective‐Assistance‐of‐Pretrial‐Counsel Claim 
    Delatorre’s  ineffective‐assistance‐of‐counsel  claim  is  re‐
lated  to  his  prosecutorial‐misconduct  claim.  Like  with  his 
first  claim,  he  again  relies  on  an  alleged  promise  made  by 
the  prosecutor  to  provide  him  with  a  plea  agreement  that 
included a maximum recommended sentence of twenty‐five 
to thirty years. According to Delatorre, his pretrial counsel—
Morelli—rendered  constitutionally  ineffective  assistance 
when  he  failed  to  secure  that  allegedly  promised  plea 
agreement.  
    We first briefly note that this claim does not  suffer from 
the same procedural default as the prosecutorial‐misconduct 
claim even though it, too, was raised for the first time in De‐
latorre’s  § 2255  motion.  As  discussed  above,  ineffective‐
assistance‐of‐counsel claims, by their very nature, are almost 
“invariably  doom[ed]” on direct review. Gilliam,  255 F.3d  at 
437  (quoting  Godwin,  202  F.3d  at  973).  Thus,  we  generally 
permit a petitioner to raise these claims for the first time on 
collateral review, “regardless of whether the petitioner could 
have  raised  the  claim  on  direct  appeal.”  Gaylord  v.  United 
States,  829  F.3d  500,  506  (7th  Cir.  2016)  (citing  Massaro,  538 
U.S. at 504). We follow that general rule here and excuse De‐
latorre’s  failure  to  raise  this  argument  on  direct  appeal.  We 
now turn to the merits of this claim.  
    To  succeed  on  his  Sixth Amendment  claim  of  ineffective 
assistance of counsel, Delatorre had to demonstrate both el‐
ements  of  the  test  announced  in  Strickland,  466  U.S.  668. 
First,  he  had  to  show  that  his  counsel’s  performance  was 
constitutionally deficient, meaning that it “fell below an ob‐
jective  standard  of  reasonableness”  measured  “under  pre‐
vailing  professional  norms.”  Id.  at  688.  Second,  he  had  to 
No. 15‐1632                                                             11

show  that  he  suffered  prejudice  because  of  this  deficiency, 
meaning  that  there  was  “a  reasonable  probability  that,  but 
for counsel’s unprofessional errors, the result of the proceed‐
ing would have been different.” Id. at 694. The district court 
concluded  that  Delatorre  had  failed  to  establish  either  ele‐
ment. We agree. We begin our discussion with deficient per‐
formance and then move to prejudice.  
    1. Deficient Performance 
    Delatorre has failed to establish that Morelli’s representa‐
tion was constitutionally deficient. When analyzing deficient 
performance,  we  apply  a  “‘strong  presumption’  that  coun‐
sel’s  representation  was  within  the  ‘wide  range’  of  reasona‐
ble  professional  assistance.”  Harrington  v.  Richter,  562  U.S. 
86,  104  (2011)  (quoting  Strickland,  466  U.S.  at  689).  The  cen‐
tral  question  in  this  analysis  is  not  whether  counsel’s  con‐
duct  “deviated  from  best  practices  or  most  common  cus‐
tom,”  but  instead,  “whether  an  attorney’s  representation 
amounted  to  incompetence  under  ‘prevailing  professional 
norms.’”  Sussman  v.  Jenkins,  636  F.3d  329,  349–50  (7th  Cir. 
2011) (quoting Harrington, 562 U.S. at 105). In other words, a 
counsel’s  representation  “need  not  be  perfect,  indeed  not 
even  very  good,  to  be  constitutionally  adequate.”  McAfee  v. 
Thurmer, 589 F.3d 353, 355–56 (7th Cir. 2009) (quoting Dean v. 
Young, 777 F.2d 1239, 1245 (7th Cir. 1985)). It must merely be 
reasonably competent. Strickland, 466 U.S. at 687.  
    Delatorre is correct that his Sixth Amendment right to ef‐
fective  counsel  “extends  to  the  plea‐bargaining  process.” 
Lafler  v.  Cooper,  566  U.S.  156,  162  (2012);  see  also  Missouri  v. 
Frye, 566 U.S. 133, 144 (2012) (“In today’s criminal justice sys‐
tem … the negotiation of a plea bargain, rather than the un‐
folding of a trial, is almost always the critical point for a de‐
12                                                         No. 15‐1632 

fendant.”).  The  Supreme  Court  has  held  that  an  attorney 
who fails to make a meaningful attempt to inform his client 
of an existing written plea offer, Frye, 566 U.S. at 149, or ad‐
vises his client to reject a highly favorable plea offer “on the 
grounds  [the  client]  could  not  be  convicted  at  trial,”  Lafler, 
566  U.S.  at  163,  has  performed  deficiently  under  the  Sixth 
Amendment. Delatorre cannot rely on these cases, however, 
because he was never formally offered a plea agreement.  
    Instead,  Delatorre’s  claim  of  deficient  performance  cen‐
ters  on  his  attorney’s  inability  to  secure  a  plea  deal  that  in‐
cluded a maximum recommended sentence of twenty‐five to 
thirty years. In making this argument, Delatorre again focus‐
es on the prosecutor’s alleged promise to provide him with a 
plea  agreement.  True  enough,  the  prosecutor  did  suggest 
that,  if  Delatorre  continued  to  cooperate,  the  government 
would  then  offer  him  a  plea  agreement.  But  even  if  we  as‐
sume that this suggestion was a “promise” of a plea deal, it 
was explicitly conditioned on Delatorre’s continued coopera‐
tion. Because Delatorre ceased cooperating, the government 
did  not  offer  him  a  plea  agreement.  So  the  government  did 
not breach any promise.  
    Morelli’s  representation  was  entirely  reasonable  under 
the  circumstances.  Before  he  began  representing  Delatorre, 
Delatorre had already made incriminating statements to Ri‐
vera—who  again,  was  acting  as  a  government  informant. 
Moreover, Delatorre had already confessed to the authorities 
his involvement in at least three of the murders. Delatorre’s 
options were thus already “rather limited” by the time Mo‐
relli began representing him. Delatorre v. United States, No. 13 
C 1355, 2015 WL 1176820, at *7 (March 11, 2015). In fact, Mo‐
relli  believed  that  the  government  had  more  than  enough 
No. 15‐1632                                                          13

evidence  to  convince  a  jury  to  convict  Delatorre  of  at  least 
some  of  the  crimes  for  which  he  was  charged.  In  Morelli’s 
opinion,  the  prosecutor  was  willing  to  negotiate  with  Dela‐
torre only  because he was one of the first gang members to 
come  forward  and  speak  with  the  government.  In  an  effort 
to secure the most favorable plea agreement possible, Morel‐
li  therefore  instructed  his  client—on  numerous  occasions—
to cooperate fully with the government. 
    “[T]he  successful  negotiation  of  a  plea  agreement  in‐
volves  factors  beyond  the  control  of  counsel,  including  the 
cooperation  of  his  client,  clearly  absent  here,  as  well  as  the 
cooperation of the prosecutor, who has no obligation to offer 
such an agreement.” United States v. Hall, 212 F.3d 1016, 1022 
(7th  Cir.  2000).  Morelli  cannot  be  faulted  for  Delatorre’s  re‐
fusal  to  cooperate,  especially  in  light  of  his  repeated  efforts 
to  encourage  his  client  to  do  so.  Moreover,  he  cannot  be 
faulted  for  the  government’s  decision  not  to  reward  an  un‐
cooperative  defendant  with  a  plea  agreement.  The  govern‐
ment  is  not  required  to  offer  any  defendant  such  an  agree‐
ment. Id. Delatorre’s arguments that Morelli’s representation 
was  anything  but  competent  are  unavailing.  Under  the  cir‐
cumstances, Morelli’s representation was not constitutionally 
deficient. In fact, it was quite reasonable.  
    2. Prejudice 
      Even  if  we  believed  that  Morelli’s  representation  was 
constitutionally  deficient,  we  would  still  reject  Delatorre’s 
ineffective‐assistance‐of‐counsel  claim  because  he  also  can‐
not establish that he suffered prejudice as a result of Morel‐
li’s  representation.  To  demonstrate  prejudice,  Delatorre  had 
to  show  a  reasonable  probability  that  “the  outcome  of  the 
plea process would have been different with competent ad‐
14                                                        No. 15‐1632 

vice.”  Lafler,  566  U.S.  at  163.  “A  reasonable  probability  is  a 
probability  sufficient  to  undermine  confidence  in  the  out‐
come.” Strickland, 466 U.S. at 694. Because Delatorre’s preju‐
dice  argument  centers  on  his  attorney’s  inability  to  secure  a 
plea  agreement  for  him,  Delatorre  had  to  show—at  a  mini‐
mum—that the prosecutor would have actually offered him 
a deal had his attorney been competent. See Frye, 566 U.S. at 
147–49 (discussing the prejudice standard in cases where the 
defendant alleges that he did not receive the benefit of a plea 
agreement because of his attorney’s deficient performance).  
    He has failed to meet this burden. As discussed above, it 
was Delatorre’s stubborn refusal to continue cooperating that 
prevented  him  from  securing  a  plea  deal,  not  his  attorney’s 
performance. Nothing in the record indicates that the prose‐
cutor would have provided Delatorre, an uncooperative de‐
fendant, with a plea deal had Morelli performed any differ‐
ently.  In  short,  Delatorre  did  not  suffer  prejudice  from  his 
attorney’s performance.  
                          III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of Delatorre’s motion.